[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Following a hearing in damages at which the plaintiffs (Sharon Gale and Theresa Bitwinski) testified and offered documentary evidence, the Court makes the following findings and awards of damages.
First Count (As to Sharon Gale). The 40 year old plaintiff sustained cervical spine injuries in an automobile accident on or about October 18, 1992 when the vehicle she was driving was struck in the rear by the vehicle driven by the defendant. Her course of treatment included chiropractic therapy and medication for pain She has been rated with 7% impairment to the cervical spine.
Damages are assessed as follows:
1. Economic Damages     — $ 2,137.90
    2. Non-Economic Damages —  18,000.00 --------- Total Damage         — $20,137.90
CT Page 5008
Second Count (as to Theresa Bitwinski). The 46 year old plaintiff was a passenger in the automobile operated by Sharon Gale involved in an accident described above. She sustained injury to her cervical spine requiring chiropractic therapy and pain medication. She has been rated with a permanent impairment of 6% to the cervical spine and continues to have limitation of physical activity.
Damages are assessed as follows:
1. Economic Damages     — $ 2,789.90
    2. Non-Economic Damages —  17,000.00 --------- Total Damages           — $19,789.90
Pursuant to General Statutes § 52-225a, a hearing is required prior to the entering of judgment to determine the reduction, if any, in economic damages resulting from collateral source payments.
The Clerk of the Court shall schedule said hearing.
Costs to be assessed in the amount of $293.90 in accordance with the Bill of Costs.
Klaczak, J.